Bloodworth, J.
There is ample evidence to support the verdict found against Chester Coulter and Hugh McGhee. The evidence against T. II. Coulter is not so strong, but this court cannot say, as a matter of law, that there is no evidence to support the verdict against him. The verdict has the approval of the judge who tried the case. “ Whenever there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to control the *47judgment of the trial court." Owens v. State, 27 Ga. App. 322 (108 S. E. 208).

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.